Citation Nr: 0613420	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-32 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to October 29, 
2002 for depression secondary to service connected 
disabilities.

2.  Entitlement to an effective date prior to October 29, 
2002 for a total disability rating for compensation based on 
individual unemployability. 


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from September 
1962 to February 1965.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The issue of entitlement to an effective date prior to 
October 29, 2002 for a total disability rating for 
compensation based on individual unemployability (TDIU) is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT 

1.  In October 1983, the RO denied service connection for a 
nervous disorder, and that decision is final.

2.  A claim to reopen was not received by VA until January 8, 
2003.

3.  In April 2003, the RO granted service connection for 
depression secondary to service-connected disabilities, and 
assigned a 70 percent evaluation, effective October 29, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to October 29, 2002 
for depression secondary to service-connected disabilities 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations, VA has duties to notify and assist 
the veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although VA did not notify the veteran of 
the information and evidence needed to substantiate and 
complete his claim for entitlement to service connection for 
depression secondary to service-connected disabilities, there 
is no prejudice to the veteran because the RO awarded service 
connection for depression.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004); Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  November 2002 and January 2003 letters to the 
veteran addressed potential effective dates, and the RO 
awarded an effective date more beneficial to the veteran than 
is mandated by law and regulations.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. March 3, 
2006).  Although the letters did not address disability 
ratings, there is no prejudice because the veteran is not 
appealing the rating assigned by the RO.  Bernard, 4 Vet. 
App. at 394.  The letters informed the veteran that VA would 
obtain all service medical records, VA medical records, and 
any other medical records about which the veteran notified 
them.  The veteran was advised that it was his responsibility 
to either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records on his behalf.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  Although the letters did 
not specifically direct the veteran to do this, the November 
2002 letter stated "[s]end any treatment records pertinent 
to your claimed condition" and the January 2003 letter 
stated "[i]t's still your responsibility to support your 
claim with appropriate evidence."  It is clear from these 
documents that the RO was asking for any records related to 
the veteran's claim.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, VA outpatient medical records, and 
private medical records have been associated with the claims 
file.  The veteran was afforded a VA mental disorder 
examination.  The veteran was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman, Nos. 01-1917, 
02-1506.

The effective date of an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, and an evaluation following such award, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  There are no specific statutory or 
regulatory provisions governing secondary service connection.  

For reopened claims, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).  Any application 
for a benefit that is received after final disallowance of an 
earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.160(e) (2005).  

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) 
(2005).  "Any communication or action indicating an intent 
to apply for one or more benefits . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  38 C.F.R. § 3.155(a) (2005).  A report of 
examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) (2005).  Once a 
formal claim for compensation has been allowed or disallowed 
for the reason that the service-connected is not compensable 
in degree, receipt of a report of VA examination or VA 
hospitalization will be accepted as an informal claim to 
reopen.  38 C.F.R. § 3.157(b)(1).  For VA medical facilities 
the date of the actual treatment is accepted as the date of 
the claim.  However, for other medical records, the date of 
receipt by VA is fixed as the date of the claim.  38 C.F.R. § 
3.157.

In October 1983, the RO denied entitlement to service 
connection for nervous disorder, based on a September 1983 VA 
examination that found no relationship between the veteran's 
service-connected disabilities and his nervous disorder, and 
that the nervous disorder was first diagnosed at a time too 
remote from service to be related to service.  In November 
1983, the veteran was notified of this decision and of his 
appellate rights.  He did not appeal, and the October 1983 
decision became final.  38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2005).

Medical records from May 1986 through February 2003, both VA 
outpatient and private, indicate that the veteran was 
diagnosed with, and treated for, depression that was due to 
his physical condition and/or his service-connected 
disabilities.

On October 29, 2002, the veteran filed a formal claim for 
entitlement to service connection for TDIU and for increased 
ratings for his service-connected disabilities.  On January 
8, 2003, the veteran filed a formal claim for entitlement to 
service connection for depression, secondary to his service-
connected disabilities, stating that this claim was 
supplementary to the October 2002 claim.  In April 2003, the 
RO granted entitlement to service connection for depression 
secondary to service-connected disabilities, and assigned an 
effective date of October 29, 2002.

Based on a review of the veteran's claims file, there is no 
document from the veteran dated earlier than his January 2003 
formal claim that can be construed as an informal claim.  
Several documents prior to October 29, 2002 reference the 
veteran's attendance at an outpatient pain clinic, but no 
document can be construed as identifying the benefit sought, 
nor does any document qualify as an informal claim as defined 
under 38 C.F.R. § 3.157(a) (here, a claim to benefits for 
depression or a claim to reopen the depression issue).  
Several documents filed after October 29, 2002 reference the 
veteran's depression due to his chronic pain or physical 
condition.  Accordingly, the date of receipt of the veteran's 
claim, January 8, 2003, being later than the date entitlement 
arose, which was at least as early as May 1986, is the 
appropriate effective date for service connection.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).

The Board notes that by assigning an effective date of 
October 29, 2002, rather than the actual date of receipt of 
the veteran's claim for entitlement to service connection for 
depression, January 8, 2003, the RO has assigned an effective 
date that benefited the veteran beyond the technical 
requirements of the law.  See Williams v. Gober, 10 Vet. App. 
447, 452 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to October 29, 2002 for depression 
secondary to service-connected disabilities is denied.


REMAND

By an April 2003 rating decision, the RO granted service 
connection for TDIU and assigned an effective date of October 
29, 2002, the date of receipt of the formal claim.  In June 
2003, the veteran filed a notice of disagreement regarding 
the effective date.  The filing of a NOD initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).  Although the RO issued a September 2003 statement of 
the case, it did not address the issue of entitlement to an 
earlier effective date for TDIU.  See 38 C.F.R. § 19.26 
(2005).  The Board is thus obligated to remand this issue.  
See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the issue is remanded for the following action:

1.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to an 
effective date prior to October 29, 2002 
is required.  38 C.F.R. § 19.26. 

2.  The RO must remind the veteran that to 
vest the Board with jurisdiction over this 
issue, a timely substantive appeal to an 
adverse statement of the case must be 
filed.  38 C.F.R. § 20.202 (2005).  If the 
veteran perfects the appeal as to this 
issue, the case should be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


